---------------------              -




                                                                                            FILED
                                       UNITED STATES DISTRICT COURT                           FEB 2 5 2011
                                       FOR THE DISTRICT OF COLUMBIA                     Clerk. U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
      Dennis Sobin,                          )
                                             )
                      Plaintiff,             )
                                             )
              v.                             )
                                             )
                                                     Civil Action No.
                                                                            11 0436
                                             )
       Yolanda Stokes, et al.,               )
                                             )
                      Defendants.            )




                                          MEMORANDUM OPINION

              This matter is before the Court on its initial review of plaintiff s pro se complaint and

      application to proceed in forma pauperis. The application will be granted and the case will be

      dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Under that statute, the Court is required to

      dismiss a case "at any time" it determines that the complaint fails to state a claim upon which

      relief can be granted.

              Plaintiff is a District of Columbia resident and a registered sex offender. In his

      submission captioned Complaint for Injunction and Judgement [sic] Declaring DC Sex Offender

      Registry Law Unconstitutional, plaintiff claims that the requirement that "a registrant appear in

      person to submit a verification form every 90 days serves no reasonable protective purpose but is

      merely punitive." CompI. at 4 (emphasis in original). He notes that some states permit

      "registrants to verity by mail the accuracy of their information every 90 days. But the DC law

      goes beyond this." ld. at 2. Plaintiff therefore seeks to have the in-person requirement "declared

      unconstitutional for violating his due process rights under the Constitution of the United States."

      ld. The District of Columbia's Sex Offender Registration Act ("SORA"), D.C. Code §§ 22-
4001-17, is "not punitive." In re WM., 851 A.2d 431, 434-35 (D.C. 2004); accord Anderson v.

Holder, 691 F. Supp. 2d 57, 64-65 (D.D.C. 2010); see In re Doe ("S.D. "), 855 A.2d 1100, 1102

(D.C. 2004) ("SORA is a remedial regulatory enactment and not a penal law .... ").

Furthermore, the due process clause is not triggered because plaintiff does not have a liberty

interest in convenience. See Franklin v. District of Columbia, 163 F.3d 625, 631 (D.C. Cir.

1998) ("unless an individual is threatened with losing 'liberty' within the Fifth Amendment's

meaning, it is of no constitutional moment whether the individual will receive' due process of

law."'); Atherton v. District of Columbia Office of Mayor, 567 F.3d 672,689 (D.C. Cir. 2009)

("Liberty interests may either be located in the Constitution itself or 'may arise from an

expectation or interest created by state laws or policies.' ") (citation omitted). A separate Order

of dismissal accompanies this Memorandum Opinion.




                      -t:L
                                                     ~t(&-l~
                                              United States Distritt Judge
Date: February   l i , 2011




                                                 2